FILED
                            NOT FOR PUBLICATION                             MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHELLE LANDER,                                 No. 12-55674

               Plaintiff - Appellant,            D.C. No. 2:11-cv-08613-GHK-E

 v.
                                                 MEMORANDUM*
BANK OF AMERICA CORPORATION,
a Delaware corporation,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Michelle Lander appeals pro se from the district court’s judgment dismissing

her diversity action alleging a quiet title claim. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a district court’s decision to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss without leave to amend. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

2000) (en banc). We affirm.

      The district court did not abuse its discretion by dismissing without leave to

amend because the deficiencies identified by the district court in Lander’s quiet

title claim could not be cured by amendment. See Weilburg v. Shapiro, 488 F.3d

1202, 2015 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

amend is proper only if it is absolutely clear that the deficiencies of the complaint

could not be cured by amendment.”); see also Lueras v. BAC Home Loans

Servicing, LP, 163 Cal. Rptr. 3d 804, 835 (2013) (“A borrower may not . . . quiet

title against a secured lender without first paying the outstanding debt on which the

mortgage or deed of trust is based.”); Fontenot v. Wells Fargo Bank, N.A., 129 Cal.

Rptr. 3d 467, 479-80 (2011), disapproved of on other grounds by Yvanova v. New

Century Mortg. Corp., — P.3d — (Cal. 2016) (rejecting argument that MERS

lacked the authority to assign a promissory note because it was merely a nominee

of the lender and had no interest in the note).

      Bank of America Corporation’s motion to strike a portion of Lander’s reply

brief is denied.

      AFFIRMED.




                                           2                                    12-55674